Citation Nr: 0817295	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  06-16 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served over 20 years of active duty, separating 
from service in February 1990.  He died in March 2005.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  By way of background, the 
appellant has perfected an appeal of an August 2005 rating 
decision denying entitlement to service connection for the 
cause of the veteran's death.  At the time of the veteran's 
death, he was service-connected for diverticulitis, among 
other disabilities.  The veteran's death certificate reads 
that the veteran died on March [redacted], 2005, of end stage renal 
disease, focal segmental glomerulosclerosis, arteriosclerotic 
cardiovascular disease, and chronic hypertension.  Other 
significant conditions of death include diverticular disease.  

A medical statement from DuBois Nephrology Associates in 
March 2005 indicated that the veteran's prognosis was 
terminal and he has started hospice.  The appellant submitted 
a statement in January 2007 indicating that the veteran 
received treatment at DuBois Hospital in February and March 
2005.  Medical evidence from DuBois Hospital is not included 
in the record. An attempt to obtain this evidence must be 
made before adjudication on the merits.  

In an August 2005 rating decision, the RO denied the claim, 
finding that the evidence failed to show that it was related 
to military service.  However, the record did not include a 
competent medical opinion, despite the fact that diverticular 
disease was listed as a significant condition on the 
Certificate of Death.  The Court has held that "where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence ... is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  On 
remand, the case should be referred to a VA physician to 
determine whether service-connected diverticulitis 
contributed substantially or materially to the veteran's 
death.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary assistance from the 
appellant, the RO should attempt to locate 
the veteran's 2005 records from DuBois 
Hospital.  All efforts to obtain these 
records should be fully documented.  The 
appellant is asked to submit all pertinent 
records in her possession, including any 
medical opinions.

2.  Refer the appellant's claim for a VA 
medical opinion to ascertain the cause of 
the veteran's death.  The claims folder 
should be made available to the examiner 
for review prior to rendering an opinion.  
A rationale based on the evidence should 
be provided for any proffered opinion.

Specifically, the examiner should provide 
an opinion as to whether there is a 50 
percent probability or greater that the 
service-connected diverticulitis 
contributed substantially or materially to 
the veteran's death.  It is important that 
the examiner reconcile any opinion with 
the evidence in the claims folder.  
Attention is specifically invited to the 
veteran's death certificate, the 
appellant's testimony, and pertinent 
medical evidence.  

3.  After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the appellant and 
her representative must be provided a 
supplemental statement of the case.  The 
appellant must then be given an 
appropriate opportunity to respond.  
Thereafter, the case must be returned to 
the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



